NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES GREGORY REECE,                          No.    17-15432

                Plaintiff-Appellant,            D.C. No. 2:11-cv-02712-TLN-AC

 v.
                                                MEMORANDUM*
AMRICK BASI; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Charles Gregory Reece, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs and a due process violation.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Jett v. Penner,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
439 F.3d 1091, 1096 (9th Cir. 2006). We affirm.

      The district court properly granted summary judgment with regard to

defendant Basi’s treatment of Reece’s urological condition because Reece failed to

raise a genuine dispute of material fact as to whether Basi consciously disregarded

a serious risk to Reece’s health in treating his condition with prescription

medication, and acted deliberately to deprive Reece of his right to make informed

decisions about his medical care. See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th

Cir. 2004) (deliberate indifference is a high legal standard; mere negligence does

not suffice); Benson v. Terhune, 304 F.3d 874, 884 (9th Cir. 2002) (“The due

process clause of the Fourteenth Amendment substantively protects a person’s

rights to be free from unjustified intrusions to the body, to refuse unwanted

medical treatment and to receive sufficient information to exercise these rights

intelligently.” (citation omitted)).

      The district court properly granted summary judgment with regard to

defendants’ treatment of Reece’s vision problems because Reece failed to raise a

genuine dispute of material fact as to whether any delay in treatment resulted in

substantial harm so as to constitute a violation of the Eighth Amendment. See

Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (a delay of medical treatment

evinces deliberate indifference to a serious medical need only if the delay leads to

further injury).


                                          2
                                                                                17-15432
      The district court did not abuse its discretion in ruling on Reece’s motion to

compel defendant Basi’s work records. See id. at 751 (setting forth standard of

review and explaining district court’s broad discretion to deny discovery).

      AFFIRMED.




                                         3
                                                                              17-15432